DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2021.
Applicant’s election without traverse of Claims 1-8 in the reply filed on 05/06/2021 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
fine particles" in claim 1-8 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification states that for example, the average particle diameter is 50 nm or less or 1 nm or more in [0021], this does not impart the limitation that “fine particles” in the claim are limited to this range. By using “fine”, and not having given a standard for ascertaining what is and is not considered fine (for example 100 microns is considered fine compared to 2 mm particles), the metes and bounds of the claims are considered indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Yan et al..
Regarding Claims 1 and 4, Yan teaches a method for producing a surface modified abrasive particle (abstract) (including oxides such as alumina and zirconia [0031]), where the D50 median particle size is 1-200 microns [0036] (considered fine), and where metal oxide particles are functionally coated (abstract) with a compound including tyrosine, shown below: 

    PNG
    media_image1.png
    141
    300
    media_image1.png
    Greyscale

Tyrosine reads on the claimed carboxylic acid compound formula (1)

    PNG
    media_image2.png
    116
    230
    media_image2.png
    Greyscale

R1 and R2 in tyrosine are independently hydrogen atoms; 
R3 in tyrosine is a monovalent organic functional group in the form of a substituted aromatic; 
R4 in tyrosine is a single bond. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (JP2015017026A).
Regarding Claim 5, Takahashi teaches a method for producing a surface modified metal oxide nanoparticles comprising the steps of mixing the metal oxide 
Regarding the limitation of the metal oxide being present in a solution or suspension with a compound having an amide structure, Takahashi teaches (1) that the carboxylic acid compound may contain amide groups (Page 3, Lines 12-15); and (2) that the solvent used for the dispersing solution can be amide based, by being comprised of DMF (dimethylformamide) (Page 6, Lines 26-32).
Regarding Claim 6, Takahashi teaches the metal is one of Ti, Al, Zr, Zn, Sn, and Ce (Claim 4).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (JP2017025226A).
Regarding Claims 1-8, Noda teaches a method for producing a surface modified fine metal particles including alumina or titanium oxide [0072], where the particles are coated with a composition that forms a coating film using organic solvent [0311] including a DMF amide solvent [0117], where the imidazole carboxylic compound shown below can be used (See Page 12). 

    PNG
    media_image3.png
    250
    285
    media_image3.png
    Greyscale

This compound reads on the claimed carboxylic acid compound formula (1)

    PNG
    media_image2.png
    116
    230
    media_image2.png
    Greyscale

R1 and R2 are part of an imidazole ring, 
R3 is a monovalent organic functional group in the form of a unsubstituted aromatic; 
R4 is a methylene group. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to Claim 1 above, in view of Takahashi.
Regarding the limitation of the metal oxide being present in a solution or suspension with a compound having an amide structure, Yan teaches the solvent may be solvent capable of dissolving an unprocessed coating material for application on the surface of the core particle [0042] but does not teach the solution contains a compound having an amide structure. However, Takahashi teaches (1) that the carboxylic acid compound for coating metal nanoparticles may use a solvent that is amide based, being comprised of DMF (dimethylformamide) (Page 6, Lines 26-32). Therefore, one of ordinary skill in the art would have been motivated to use an amide containing solution as a solvent in the method of Yan for the purpose of dissolving the carboxylic acid coating material. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to Claim 1 above, in view of Noda.
Regarding the limitation of R1 and R2 being part of an imidazole ring in the carboxylic acid compound of Yan, Yan only teaches the R1 and R2 in the form of hydrogen atoms. However, Noda teaches a method for producing a surface modified fine metal particles including alumina or titanium oxide [0072], where the particles are similarly coated with a composition that forms a coating film 

    PNG
    media_image3.png
    250
    285
    media_image3.png
    Greyscale

And teaches groups such as the imidazole group serve to surface modify fine metal particles so that aggregation is prevented [0007-0008], therefore, one of ordinary skill in the art would have been motivated to modify the R1 and R2 groups of Yan to have an imidazole functional group for the purpose of preventing aggregation in the fine metal particles of Yan.  


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Takahashi as applied to Claim 7 above, and further in view of Noda.
Regarding the limitation of R1 and R2 being part of an imidazole ring in the carboxylic acid compound of Yan, Yan only teaches the R1 and R2 in the form of hydrogen atoms. However, Noda teaches a method for producing a surface modified fine metal particles including alumina or titanium oxide [0072], where the particles are similarly coated with a composition that forms a coating film using organic solvent [0311] including a DMF amide solvent [0117], where the imidazole carboxylic compound shown below can be used (See Page 12). 

    PNG
    media_image3.png
    250
    285
    media_image3.png
    Greyscale

And teaches groups such as the imidazole group serve to surface modify fine metal particles so that aggregation is prevented [0007-0008], therefore, one of ordinary skill in the art would have been motivated to modify the R1 and R2 groups of Yan to have an imidazole functional group for the purpose of preventing aggregation in the fine metal particles of Yan.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736